In re Gerald R. Borning applying for reconsideration of writ not considered on September 20, 1984, 456 So.2d 1011, from the First Circuit Court of Appeal, No. KA-83-1334; Nineteenth Judicial District Court, No. 12-82-241, Section “J”, East Baton Rouge.
Reconsideration granted. The Judgment of the Court of Appeal affirming the conviction and sentence is set aside. The case is remanded to the Court of Appeal for renewed consideration of defendant’s appeal after appointment of counsel, briefing and argument.